Name: Commission Regulation (EEC) No 1327/78 of 16 June 1978 amending Regulation (EEC) No 2058/77 on the transfer of skimmed-milk powder to the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 78 Official Journal of the European Communities No L 159/29 COMMISSION REGULATION (EEC) No 1327/78 of 16 June 1978 amending Regulation (EEC) No 2058/77 on the transfer of skimmed-milk powder to the Italian intervention agency French intervention agency was to have been powder taken into storage before 1 January 1976 ; whereas because of certain delays in delivery and of changes in stocks of skin^ned-milk powder in the interim , this date should be changed to 1 August 1977 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) (a) of Regulation (EEC) No 2058/77 the date '1 January 1976' is hereby amended to read '1 August 1 977'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ¢), as last amended by Regulation (EEC) No 1038/78 (2 ), and in particular Articles 7 (5) and 10 (3) thereof, Having regard to Council Regulation (EEC) No 1621 /77 of 18 July 1977 on the transfer of skimmed ­ milk powder to the Italian intervention agency by the intervention agencies of other Member States (3 ), and in particular Article 1 (2) thereof, Whereas under Article 1 ( 1 ) (a) of Commission Regula ­ tion (EEC) No 2058/77 of 16 September 1977 laying down detailed rules for the application of Regulation (EEC) No 1621 /77 on the transfer to the Italian inter ­ vention agency of skimmed-milk powder held by the intervention agencies of other Member States (4 ) the skimmed-milk powder to be made available by the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 134, 22 . 5 . 1978 , p. 4 . (3 ) OJ No L 181 , 21 . 7 . 1977, p. 6 . ( «) OJ No L 239, 17 . 9 . 1977, p. 16 .